                1:21-cv-01271-CMC                 Date Filed 09/15/21         Entry Number 29           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Kegan Murray,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:21-cv-01271-CMC
                        Ofc. Simmons,                              )
                                                                   )
                                                                   )
                                                                   )

                            Defendant.


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Kegan Murray, shall take nothing of the defendant, Ofc. Simmons, and this action is dismissed
without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding,
adopting the Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the complaint for failure to prosecute.

Date: September 15, 2021                                                   ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
